DETAILED ACTION
  	This Office Action is in response to the amendment filed on 10/22/2021 in which Claims 1, 19, and 20 have been amended, claims 15-17 have been canceled. Claims 1-14 and 18-20 are presented for examination on the merits. Claims 1-14 and 18-20, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 10/22/2021, applicant’s remarks in pages 7-8 with respect to the rejection under 35 U.S.C § 103(a) have been considered. 
 	The Examiner indicated allowable subject matters in the office action mailed on 07/22/2021. As such, the applicant has amended independent claims 1, 19, and 20 to incorporate the limitations of dependent claims 17 and intervening claims 15 and 16 respectively to place the claims in condition for allowance.
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 07/22/2021 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-14 and 18-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19, and 20 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Griffin et al. (US 20210211468 A1, prior art on the record) a method performed by a processor of a blockchain facilitator computing system. An example method includes defining a service policy. The service policy is stored in a policy blockchain. The policy blockchain includes a plurality of blocks. A first of the plurality of blocks includes a first version of the service policy and a second of the plurality of blocks includes an update to the first version of the service policy. A plurality of compliance event logs are captured over a first time period for a plurality of subscribers of the blockchain facilitator. Each of the plurality of compliance event logs includes a plurality of field-level components. Each of the plurality of field-level components within each of the plurality of compliance event logs are time stamped via a trusted time stamp token received from a trusted timing authority. The field-level components of the plurality of compliance event logs are selectively encrypted based on permissions associated with each of the plurality of subscribers. The encrypted field-level components are stored in an event blockchain. The policy blockchain and the field-level components of the plurality of compliance event logs related to a first subscriber of the plurality of subscribers are accessible by the first subscriber to evaluate compliance of the blockchain facilitator to the service policy regarding the first subscriber (Griffin, Paragraph 0003).
Ajayi et al. (US 20200112572 A1, cited in PTO-892) discloses a computer security system comprises at least one authorized node constructed and arranged to 
 	Further, Ajayi et al. discloses a method for tracking cyberattacks using a blockchain architecture comprises detecting a cyberattack using an intrusion detection system; extracting at least one signature or feature from the cyberattack and converting the at least one signature of feature to a standard format, thereby producing a first transaction; digitally signing the first transaction with a private key of the user, thereby producing an encrypted first transaction; submitting the encrypted first transaction to a blockchain network for transaction verification; distributing the encrypted first transaction to every node in the blockchain network; validating the encrypted first transaction at a validating node, thereby producing a new block; and updating the blockchain network with the new block; and permitting a query by either a plurality of authorized nodes and unauthorized nodes to access contents of the new block (Ajayi, Paragraph 0006). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a blockchain architecture that 
	The subject matters of the independent claims 1, 19,  and 20 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  sending the protected record and the encrypted first encryption key to the one or more authorized nodes in a blockchain network, wherein the one or more authorized nodes are authorized to access the one or more private fields in the record and provide a consensus decision and each of the one or more authorized nodes receives a version of the encrypted first encryption key that was encrypted using the public key associated with the authorized node; receiving a consensus decision from the one or more authorized nodes in the blockchain network; and sending the protected record to the blockchain network to add to the blockchain....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 19 and 20 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 19, and 20 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498